        CASE 4:95-cr-00096-DWF-FLN Doc. 205 Filed 10/26/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Criminal No. 4:95–96 (DWF)

                      Plaintiff,

 v.                                                                                ORDER

 Martin Robert Czeck,

                      Defendant.


       This matter is before the Court on the parties’ Joint Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c). The Motion is granted.

       Defendant Martin Robert Czeck was found guilty of distribution and possession of

marijuana, use of a firearm in a drug crime, being an armed career criminal, and

conspiracy to distribute marijuana and cocaine. Czeck was sentenced to 240 months’

imprisonment. With good time credit, Czeck has served over 97 percent of his sentence

and is scheduled to be released June 3, 2021. (Doc. No. 203 at 1–2.) Czeck is housed at

Terminal Island FCI which has “experienced significant COVID-19 outbreaks, as have

the halfway houses to which he is likely to be released absent Court intervention.” (Id.

at 2.) Czech is at low risk of reoffending and has one low-level disciplinary incident in

2014. (Id.) Therefore, the Government and Czeck jointly request that his sentence be

reduced to time served and he be released, subject to the supervision conditions

previously imposed at the time of sentencing. (See Doc. No. 201 (discussing drug testing

and substance abuse treatment).) The Probation and Pretrial Services Office has
        CASE 4:95-cr-00096-DWF-FLN Doc. 205 Filed 10/26/20 Page 2 of 3




approved of Czeck’s release plan of living with his daughter without any additional

conditions or modifications. (Id.)

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Here,

the parties—the Government, Czeck and his counsel, and Probation—all agree that

Czeck should be released. The Court agrees. Czeck has served almost the entirety of his

federal sentence and has done so with limited disciplinary incidents. Moreover, Czeck

has a stable plan for his re-integration into society following his release. Accordingly,

the Court concludes the § 3553(a) factors warrant a reduction in Reed’s sentence to time

served under the First Step Act.

                                     CONCLUSION

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     The Joint Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c) (Doc.

No. [203]) is GRANTED;

       2.     Czeck’s sentence of 240 months’ imprisonment is REDUCED to time

served under 18 U.S.C. § 3582(c)(1)(A);

       3.     Czeck shall be placed on supervised release and the Court re-imposes the

terms and conditions of supervised release as set forth in the Judgment (Doc. No. 59.)




                                             2
        CASE 4:95-cr-00096-DWF-FLN Doc. 205 Filed 10/26/20 Page 3 of 3




       4.     To ensure Czeck’s health and safety upon release, the Court authorizes the

BOP to follow its own internal procedures to coordinate Roberts’ release provided that he

is released within 10 days of this Order.


Dated: October 26, 2020                     s/Donovan W. Frank
                                            DONOVAN W. FRANK
                                            United States District Judge




                                              3
